In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00208-CR
                                                ______________________________
 
 
                              ZACHARY WAYNE LAWSON,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the Fifth
Judicial District Court
                                                              Cass County, Texas
                                                       Trial Court
No. 2007F00239
 
                                                      
                                            
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Zachary
Wayne Lawson attempts to appeal his convictions for possession of a controlled
substance.  Lawson’s sentences were
imposed December 4, 2009.  His motion for
new trial and notice of appeal were filed October 27, 2010.  We received the clerk’s record November 18,
2010.  The issue before us is whether
Lawson timely filed his notice of appeal. 
We conclude that he did not and dismiss the attempted appeal for want of
jurisdiction.
            A timely
notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) of the Texas Rules of Appellate
Procedure prescribes the time period in which a notice of appeal must be filed
by a defendant in order to perfect appeal in a criminal case.   A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended in open
court, or within ninety days after sentencing if the defendant timely files a
motion for new trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522. 
 
 
 
 
 
 
 
            Because
Lawson’s sentence was imposed December 4, 2009, and both his motion for new
trial and notice of appeal were not filed until October 27, 2010, almost a year
later, Lawson has failed to perfect his appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          November
23, 2010
Date Decided:             November
24, 2010
Do Not Publish